Exhibit 10.76

March 24, 2009

Michael Kranda

Dear Michael,

Anesiva, Inc. (We or the “Company”) is pleased to offer you an amendment to your
employment terms, as set forth in the Offer Letter between you and the Company,
dated June 16, 2008 (the “Offer Letter” attached hereto as Exhibit A). The
employment terms set forth in this Amendment are effective as of January 1, 2009
(the “Amendment Date”) unless stated otherwise. Unless this Amendment
specifically states that it supersedes an employment term in the Offer Letter,
the employment terms of the Offer Letter shall remain binding and in full force
and effect.

1. Commuting Allowance. In order to assist you in your commuting expenses, we
will reimburse you or pay on your behalf up to $70,000 per year for reasonable
hotel, airfare, and rental car expenses to commute between Seattle, Washington
and the San Francisco Bay Area each year (“Commuting Allowance”). Upon a Change
of Control, as defined in the Company’s Amended and Restated Executive Change in
Control and Severance Benefit Plan, or involuntary termination, the payments for
the remaining months of the then current year term and all prospective periods
will be waived. The Commuting Allowance payments will be paid in accordance with
the Company’s standard travel and reimbursement policy. In addition, we will pay
for the reimbursement of commuting expenses incurred in fiscal 2008 of
approximately $60,000.

2. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company and you will not serve
on more than one for profit entity board of directors without the written
consent of the Anesiva Board. Consent of the Company is granted for your
participation in the outside activities described on the attached Exhibit A, to
the extent of and for the periods of time described therein. While you render
services to the Company you also will not assist any person or entity in
competing with the Company or in preparing to compete with the Company. In
addition, while you render services to the Company and for one (1) year
thereafter, you will not engage in, and will not assist any person or entity in,
soliciting, recruiting, or hiring away from the Company any active employees or
consultants of the Company, unless approved by the Anesiva Board.

3. Employment Relationship. Your employment with the Company is and continues to
be “at will,” as described in paragraph 11 of the Offer Letter

4. Supersedes. This Amendment supersedes and replaces any prior agreements,
representations or understandings, whether written, oral or implied, between you
and the Company regarding the employment terms described in this Amendment,
provided that unless specifically superseded, the employment terms of the Offer
Letter remain in full force and effect.

 

Very truly yours, ANESIVA, INC. By:   /s/ John Tran   John Tran   VP, Finance &
Chief Accounting Officer

I have read, and accept and agree to, this letter agreement:

 

/s/ Michael Kranda Signature of Michael L. Kranda

Dated: 03/24/2009

cc: Compensation Committee



--------------------------------------------------------------------------------

Kranda

Page 2

 

Exhibit A

Independent Consulting Agreement (“Vulcan Agreement”) with Vulcan Capital: The
Vulcan agreement describes the terms upon which Michael Kranda serves as
Vulcan’s designee on the boards of specific portfolio companies. Designated
companies are; PTC Therapeutics and BiPar. The Vulcan agreement may be
terminated by either party subject to 14 day notice, agreement expires on
June 30, 2010 and is expected to be renewed reflecting the following agreement
with Anesiva.

PTC: It is understood that Mr. Kranda will continue to serve on the PTC board,
either continuing as Vulcan’s representative under the above mentioned contract
or as an independent director subject to the terms and discretion of the PTC
Board.

BiPar: It is understood that Mr. Kranda will continue to serve on the BiPar
board, either continuing as Vulcan’s representative under the above mentioned
contract or as an independent director subject to the terms and discretion of
the BiPar Board.